UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06091 Nuveen Investment Quality Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:7/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Investment Quality Municipal Fund, Inc. (NQM) July 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 1.6% (1.0% of Total Investments) $ 3,800 Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series No Opt. Call Aa1 $ 3,871,554 2006C-2, 5.000%, 11/15/14 (UB) Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health System Inc., Series 2005A: 5.250%, 11/15/20 11/15 at 100.00 Baa2 5.000%, 11/15/30 11/15 at 100.00 Baa2 Courtland Industrial Development Board, Alabama, Pollution Control Revenue Bonds, 6/15 at 100.00 BBB International Paper Company, Series 2005A, 5.000%, 6/01/25 Jefferson County, Alabama, Limited Obligation School Warrants, Education Tax Revenue Bonds, 1/14 at 100.00 AAA Series 2004A, 5.250%, 1/01/23 – AGM Insured Total Alabama Alaska – 0.8% (0.5% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: 5.000%, 6/01/32 6/14 at 100.00 Baa3 5.000%, 6/01/46 6/14 at 100.00 Baa3 Total Alaska Arizona – 2.2% (1.4% of Total Investments) Glendale Industrial Development Authority, Arizona, Revenue Bonds, John C. Lincoln Health Network, Series 2005B: 5.250%, 12/01/24 12/15 at 100.00 BBB 5.250%, 12/01/25 12/15 at 100.00 BBB Mesa, Arizona, Utility System Revenue Bonds, Reset Option Longs, Series 11032- 11034, 14.553%, 7/17 at 100.00 AAA 7/01/31 – AGM Insured (IF) Phoenix, Arizona, Civic Improvement Corporation, Senior Lien Airport Revenue Bonds, Series 7/18 at 100.00 AA– 2008, Trust 1132, 9.051%, 7/01/38 (IF) Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Watson Road Community Facilities District, Arizona, Special Assessment Revenue Bonds, Series 7/16 at 100.00 N/R 2005, 6.000%, 7/01/30 Total Arizona Arkansas – 0.7% (0.5% of Total Investments) University of Arkansas, Pine Bluff Campus, Revenue Bonds, Series 2005A, 5.000%, 12/01/30 – 12/15 at 100.00 Aa2 AMBAC Insured Van Buren County, Arkansas, Sales and Use Tax Revenue Refunding and Construction Bonds, Series 12/10 at 100.00 N/R 2000, 5.600%, 12/01/25 – AMBAC Insured Total Arkansas California – 23.4% (15.1% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue 5/20 at 100.00 A– Bonds, Channing House, Series 2010, 6.000%, 5/15/30 California Educational Facilities Authority, Revenue Bonds, University of Southern California, 10/15 at 100.00 AA+ Series 2005, 4.750%, 10/01/28 (UB) California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series No Opt. Call A2 2006, 5.000%, 11/01/30 California Health Facilities Financing Authority, Revenue Bonds, Cedars-Sinai Medical Center, 11/15 at 100.00 AAA Series 2005, 5.000%, 11/15/27 California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, 4/16 at 100.00 A+ Series 2006, 5.000%, 4/01/37 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, No Opt. Call A+ 5.000%, 5/15/14 (UB) California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 11/19 at 100.00 A2 2009I-1, 6.375%, 11/01/34 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 3/20 at 100.00 A2 2010A-1, 5.750%, 3/01/30 California State, General Obligation Bonds, Various Purpose Series 2010: 5.250%, 3/01/30 3/20 at 100.00 A1 5.500%, 3/01/40 3/20 at 100.00 A1 California Statewide Communities Development Authority, Revenue Bonds, American Baptist Homes of the West, Series 2010: 6.000%, 10/01/29 10/19 at 100.00 BBB– 6.250%, 10/01/39 10/19 at 100.00 BBB– California Statewide Communitities Development Authority, School Facility Revenue Bonds, 1/19 at 100.00 N/R Aspire Public Schools, Series 2010, 6.000%, 7/01/40 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/30 7/15 at 100.00 BBB 5.000%, 7/01/39 7/15 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender 5/18 at 100.00 A+ Option Bond Trust 3175, 13.358%, 11/15/48 (IF) Chula Vista, California, Industrial Development Revenue Bonds, San Diego Gas and Electric 6/14 at 102.00 A Company, Series 1996A, 5.300%, 7/01/21 Commerce Joint Power Financing Authority, California, Tax Allocation Refunding Bonds, 8/13 at 100.00 BBB Redevelopment Projects 2 and 3, Series 2003A, 5.000%, 8/01/28 – RAAI Insured Commerce Joint Power Financing Authority, California, Tax Allocation Refunding Bonds, 8/13 at 100.00 N/R (4) Redevelopment Projects 2 and 3, Series 2003A, 5.000%, 8/01/28 (Pre-refunded 8/01/13) – RAAI Insured Glendale, California, Redevelopment Agency, Central Glendale Redevelopment Project, Tax 12/16 at 100.00 A– Allocation Bonds, Series 2010, 5.500%, 12/01/24 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 BBB 5.750%, 6/01/47 6/17 at 100.00 BBB 5.125%, 6/01/47 6/17 at 100.00 BBB Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 BBB Bonds, Series 2007A-2, 0.000%, 6/01/37 Huntington Park Redevelopment Agency, California, Single Family Residential Mortgage Revenue No Opt. Call AAA Refunding Bonds, Series 1986A, 8.000%, 12/01/19 (ETM) Jurupa Public Financing Authority, California,Superior Lien Revenue Bonds, Series 2010A, 9/20 at 100.00 AAA 5.000%, 9/01/33 (WI/DD, Settling 8/19/10) – AGM Insured M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009A, No Opt. Call A 7.000%, 11/01/34 Natomas Union School District, Sacramento County, California, General Obligation Refunding No Opt. Call A Bonds, Series 1999, 5.950%, 9/01/21 – NPFG Insured Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue No Opt. Call A Refunding Bonds, Redevelopment Project 1, Series 1995, 7.400%, 8/01/25 – NPFG Insured Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Baa2 6.750%, 11/01/39 Perris, California, GNMA Mortgage-Backed Securities Program Single Family Mortgage Revenue No Opt. Call AAA Bonds, Series 1988B, 8.200%, 9/01/23 (Alternative Minimum Tax) (ETM) Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/14 at 100.00 Baa1 (4) Center, Series 2004, 5.875%, 7/01/26 (Pre-refunded 7/01/14) Riverside Unified School District, Riverside County, California, General Obligation Bonds, 2/12 at 101.00 Aa2 Series 2002A, 5.000%, 2/01/27 – FGIC Insured San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006: 5.000%, 9/01/21 9/15 at 102.00 Baa3 5.000%, 9/01/23 9/15 at 102.00 Baa3 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, 8/19 at 100.00 A– Mission Bay North Redevelopment Project, Series 2009C, 6.500%, 8/01/39 San Francisco Unified School District, California, General Obligation Bonds, Series 2007A, 6/17 at 100.00 AAA 3.000%, 6/15/25 – AGM Insured San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 0.000%, 1/15/28 – NPFG Insured No Opt. Call A 0.000%, 1/15/34 – NPFG Insured No Opt. Call A 0.000%, 1/15/35 – NPFG Insured No Opt. Call A University of California, General Revenue Bonds, Series 2005G, 4.750%, 5/15/31 – NPFG Insured 5/13 at 101.00 Aa1 Total California Colorado – 3.9% (2.5% of Total Investments) Colorado Health Facilities Authority, Colorado, Revenue Bonds, American Baptist Homes Project, No Opt. Call N/R Series 2009A, 7.750%, 8/01/39 Denver City and County, Colorado, Airport System Revenue Refunding Bonds, Series 2000A, 11/10 at 100.00 A+ 6.000%, 11/15/19 – AMBAC Insured (Alternative Minimum Tax) E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 3/01/36 – 9/20 at 41.72 A NPFG Insured Park Creek Metropolitan District, Colorado, Senior Property Tax Supported Revenue Bonds, 12/19 at 100.00 AAA Series 2009, 6.250%, 12/01/30 – AGC Insured Public Authority for Colorado Energy, Natural Gas Purchase Revenue Bonds, Colorado Springs No Opt. Call A Utilities, Series 2008, 6.500%, 11/15/38 Total Colorado Connecticut – 0.5% (0.3% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 District of Columbia – 7.3% (4.7% of Total Investments) District of Columbia Water and Sewerage Authority, Public Utility Revenue Bonds, Series 1998, 10/10 at 160.00 AAA 5.000%, 4/01/20 – AGM Insured (UB) District of Columbia, General Obligation Bonds, Series 1998B, 6.000%, 6/01/16 – NPFG Insured No Opt. Call Aa2 District of Columbia, Revenue Bonds, Georgetown University, Series 2001A, 0.000%, 4/01/31 4/11 at 31.03 A (4) (Pre-refunded 4/01/11) – MBIA Insured Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 AA+ Tender Option Bond Trust 1606, 11.356%, 10/01/30 – AMBAC Insured (IF) Total District of Columbia Florida – 5.8% (3.7% of Total Investments) Board of Regents, Florida State University, Housing Facility Revenue Bonds, Series 2005A, 5/15 at 101.00 Aa3 5.000%, 5/01/27 – NPFG Insured Brevard County Health Facilities Authority, Florida, Revenue Bonds, Health First Inc. Project, 4/16 at 100.00 A– Series 2005, 5.000%, 4/01/24 Brevard County Health Facilities Authority, Florida, Revenue Bonds, Health First Inc. Project, 4/19 at 100.00 A– Series 2009B, 7.000%, 4/01/39 Habitat Community Development District, Florida, Capital Improvement Revenue Bonds, Series No Opt. Call N/R 2004, 5.850%, 5/01/35 Hillsborough County Industrial Development Authority, Florida, Exempt Facilities Remarketed 4/12 at 100.00 N/R Revenue Bonds, National Gypsum Company, Apollo Beach Project, Series 2000B, 7.125%, 4/01/30 (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport Hub, Series 10/17 at 100.00 A 2007B, 4.500%, 10/01/31 – NPFG Insured South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA– Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2006, 5/14 at 101.00 N/R 5.400%, 5/01/37 Westchester Community Development District 1, Florida, Special Assessment Bonds, Series 2003, 5/13 at 101.00 N/R 6.000%, 5/01/23 Wyndam Park Community Development District, Florida, Special Assessment Bonds,Series 2003, 5/13 at 101.00 A 6.375%, 5/01/34 Total Florida Georgia – 3.0% (2.0% of Total Investments) Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008A. Remarketed, 7.500%, 1/01/31 1/19 at 100.00 N/R Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2009B, 5.250%, 11/01/34 – 11/19 at 100.00 AAA AGM Insured Dalton Development Authority, Georgia, Revenue Certificates, Hamilton Health Care System Inc., No Opt. Call A Series 1996, 5.500%, 8/15/26 – NPFG Insured Fulton County Development Authority, Georgia, Revenue Bonds, Georgia State University – 9/11 at 102.00 N/R TUFF/Atlanta Housing LLC, Series 2001A, 5.500%, 9/01/22 – AMBAC Insured Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, 2/20 at 100.00 A– Northeast Georgia Health Services Inc., Series 2010A, 5.000%, 2/15/30 Georgia Municipal Electric Authority, Project One Special Obligation Bonds, Fourth Crossover No Opt. Call A+ Series 1997E, 6.500%, 1/01/20 Total Georgia Idaho – 1.7% (1.1% of Total Investments) Boise City, Idaho, Revenue Refunding Bonds, Series 2001A, 5.375%, 12/01/31 – NPFG Insured 12/11 at 100.00 Aa2 Idaho Housing and Finance Association, Single Family Mortgage Revenue Bonds, Series 2009BI, No Opt. Call Aa3 5.650%, 7/01/26 Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial Hospital, Series 2006: 5.250%, 9/01/26 9/16 at 100.00 BBB– 5.250%, 9/01/30 9/16 at 100.00 BBB– Total Idaho Illinois – 12.0% (7.7% of Total Investments) Chicago Public Building Commission, Illinois, General Obligation Lease Bonds, Chicago Transit 3/13 at 100.00 N/R (4) Authority, Series 2003, 5.250%, 3/01/23 (Pre-refunded 3/01/13) – AMBAC Insured Illinois Development Finance Authority, Local Government Program Revenue Bonds, DuPage and 1/11 at 100.00 Aa1 (4) Cook Counties Community Unit School District 205 – Elmhurst, Series 2000, 6.000%, 1/01/19 (Pre-refunded 1/01/11) – AGM Insured Illinois Finance Authority, Revenue and Refunding Bonds, Roosevelt University Project, Series 10/19 at 100.00 Baa2 2009, 6.500%, 4/01/44 Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 5.500%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2004: 5.250%, 11/15/21 5/14 at 100.00 A 5.250%, 11/15/22 5/14 at 100.00 A Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2010C, 5/20 at 100.00 N/R 5.125%, 5/15/35 Illinois Finance Authority, Revenue Bonds, Proctor Hospital, Series 2006, 5.125%, 1/01/25 1/16 at 100.00 BB+ Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Rush University Medical Center Obligated Group, 5/19 at 100.00 A– Series 2009C, 6.625%, 11/01/39 Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 8/17 at 100.00 BBB 5.500%, 8/01/37 Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 2009: 6.875%, 8/15/38 8/19 at 100.00 BBB 7.000%, 8/15/44 8/19 at 100.00 BBB Illinois FInance Authority, Revenue Bonds, Southern Illinois Healthcare Enterprises, Inc., 3/20 at 100.00 AAA Series 2005 Remarketed, 5.250%, 3/01/30 – AGM Insured Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 8/20 at 100.00 AA– 2009B, 5.000%, 8/15/26 Illinois Finance Authority, Revenue Refunding Bonds, Resurrection Health Care Corporation, 5/19 at 100.00 BBB+ Series 2009, 6.125%, 5/15/25 Illinois Health Facilities Authority, Revenue Bonds, Condell Medical Center, Series 2002, 5/12 at 100.00 Aaa 5.500%, 5/15/32 (Pre-refunded 5/15/12) Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, 1/13 at 100.00 Baa1 Series 2002, 5.500%, 1/01/22 Kane, Cook and DuPage Counties School District 46, Elgin, Illinois, General Obligation School No Opt. Call Aa3 Bonds, Series 1997, 7.800%, 1/01/12 – AGM Insured Madison County Community Unit School District 7, Edwardsville, Illinois, School Building No Opt. Call N/R (4) Bonds, Series 1994, 5.850%, 2/01/13 – FGIC Insured (ETM) Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place No Opt. Call A Expansion Project, Series 1996A, 0.000%, 12/15/21 – NPFG Insured Will County High School District 204, Joliet, Illinois, General Obligation Bonds, Series 2001: 8.700%, 12/01/13 – AGM Insured No Opt. Call AAA 8.700%, 12/01/14 – AGM Insured No Opt. Call AAA Will County School District 17, Channahon, Illinois, General Obligation School Building Bonds, No Opt. Call Aa3 Series 2001, 8.400%, 12/01/13 – AMBAC Insured Total Illinois Indiana – 3.4% (2.2% of Total Investments) Allen County Jail Building Corporation, Indiana, First Mortgage Bonds, Series 2000, 5.750%, 4/11 at 101.00 N/R (4) 4/01/20 (Pre-refunded 4/01/11) Indiana Finance Authority, Educational Facilities Revenue Bonds, Drexel Foundation For 10/19 at 100.00 BBB– Educational Excellence, Inc., Series 2009A, 7.000%, 10/01/39 Indiana Finance Authority, Hospital Refunding Revenue Bonds, Floyd Memorial Hospital and 3/20 at 100.00 A– Health Services Project, Series 2010, 5.125%, 3/01/30 Indianapolis, Indiana, GNMA Collateralized Multifamily Housing Mortgage Revenue Bonds, 7/12 at 100.00 Aaa Cloverleaf Apartments Project Phase I, Series 2000, 6.000%, 1/20/31 Shelbyville, Indiana, GNMA Collateralized Multifamily Housing Revenue Bonds, Blueridge Terrace 1/11 at 102.00 Aaa Project, Series 2000, 6.050%, 1/20/36 St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series 2005: 5.250%, 2/15/23 (5) 2/15 at 100.00 BB+ 5.375%, 2/15/34 (5) 2/15 at 100.00 BB+ Wayne County Jail Holding Corporation, Indiana, First Mortgage Bonds, Series 2001, 5.750%, 1/13 at 101.00 A1 (4) 7/15/14 (Pre-refunded 1/15/13) – AMBAC Insured Total Indiana Iowa – 1.8% (1.2% of Total Investments) Iowa Finance Authority, Health Facilities Revenue Bonds, Iowa Health System, Series 2008A, 8/19 at 100.00 Aa3 5.625%, 8/15/37 – AGC Insured Iowa Student Loan Liquidity Corporation, Student Loan Revenue Bonds, Refunding Series 2009-2, 12/19 at 100.00 A1 5.500%, 12/01/25 Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 BBB 5.500%, 6/01/42 Total Iowa Kansas – 1.3% (0.8% of Total Investments) Kansas Development Finance Authority, Health Facilities Revenue Bonds, Hays Medical Center 11/15 at 100.00 A2 Inc., Series 2005L, 5.000%, 11/15/22 Overland Park Transportation Development District, Kansas, Sales Tax Revenue Bonds, Oak Park 4/20 at 100.00 BBB Mall Project, Series 2010, 5.900%, 4/01/32 Sedgwick and Shawnee Counties, Kansas, GNMA Mortgage-Backed Securities Program Single Family No Opt. Call Aaa Revenue Bonds, Series 1997A-1, 6.950%, 6/01/29 (Alternative Minimum Tax) Topeka, Kansas, Industrial Revenue Refunding Bonds, Sunwest Hotel Corporation, Series 1988, 8/16 at 100.00 AAA 9.500%, 10/01/16 (Pre-refunded 8/15/16) (Alternative Minimum Tax) Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call N/R Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Total Kansas Kentucky – 1.1% (0.7% of Total Investments) Jefferson County, Kentucky, Health Facilities Revenue Refunding Bonds, Jewish Hospital 1/11 at 100.00 A– HealthCare Services Inc., Series 1996, 5.700%, 1/01/21 – AMBAC Insured Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro 6/20 at 100.00 Baa2 Medical Health System, Series 2010A, 6.000%, 6/01/30 Louisville and Jefferson County Metropolitan Government, Kentucky, Industrial Building Revenue 10/16 at 100.00 N/R Bonds, Sisters of Mercy of the Americas, Series 2006, 5.000%, 10/01/35 Total Kentucky Louisiana – 1.8% (1.2% of Total Investments) East Baton Rouge Mortgage Finance Authority, Louisiana, GNMA/FNMA Mortgage-Backed Securities 10/10 at 100.50 Aaa Program Family Mortgage Revenue Refunding Bonds, Series 1997D, 5.900%, 10/01/30 (Alternative Minimum Tax) Jefferson Parish Home Mortgage Authority, Louisiana, Single Family Mortgage Revenue Bonds, Series 2000G-2: 6.300%, 6/01/32 (Alternative Minimum Tax) 12/10 at 102.00 Aaa 5.550%, 6/01/32 (Alternative Minimum Tax) 12/10 at 102.00 Aaa Louisiana Local Government Environment Facilities and Community Development Authority, Revenue 8/20 at 100.00 BB+ Bonds, Westlake Chemical Corporation Projects, Series 2009A, 6.500%, 8/01/29 (Mandatory put 8/01/20) Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue 11/17 at 100.00 BB+ Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 Louisiana Public Facilities Authority, Hospital Revenue Bonds, Franciscan Missionaries of Our 8/15 at 100.00 A+ Lady Health System, Series 2005A, 5.250%, 8/15/31 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.500%, 5/15/47 Total Louisiana Maine – 0.3% (0.2% of Total Investments) Maine Health and Higher Educational Facilities Authority Revenue Bonds, Series 2010A, 7/20 at 100.00 Aa3 5.000%, 7/01/40 Maryland – 0.6% (0.4% of Total Investments) Maryland Health and HIgher Edcuational Facilities Authority, Revenue Bonds, Patterson Park 7/20 at 100.00 BBB– Public Charter School Issue, Series 2010, 6.000%, 7/01/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 8/14 at 100.00 A2 Series 2004, 5.375%, 8/15/24 Total Maryland Massachusetts – 3.8% (2.5% of Total Investments) Massachusetts Development Financing Authority, Assisted Living Revenue Bonds, Prospect House 12/10 at 101.00 N/R Apartments, Series 1999, 7.000%, 12/01/31 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caritas Christi 1/11 at 100.00 BBB Obligated Group, Series 1999A, 5.625%, 7/01/20 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, UMass Memorial 7/11 at 100.00 BBB+ Health Care, Series 2001C, 6.500%, 7/01/21 Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Massachusetts Industrial Finance Agency, Resource Recovery Revenue Refunding Bonds, Ogden 12/10 at 100.00 BBB Haverhill Project, Series 1998A, 5.600%, 12/01/19 (Alternative Minimum Tax) Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 8/15 at 100.00 AAA 5.000%, 8/15/23 – AGM Insured (UB) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, No Opt. Call AAA 4.500%, 2/01/15 – AGM Insured (UB) Total Massachusetts Michigan – 4.9% (3.2% of Total Investments) Detroit City School District, Wayne County, Michigan, Unlimited Tax School Building and Site 5/12 at 100.00 AAA Improvement Bonds, Series 2001A, 5.500%, 5/01/20 (Pre-refunded 5/01/12) – AGM Insured Detroit, Michigan, Distributable State Aid General Obligation Bonds, Limited Tax Series 2010, 11/20 at 100.00 AA– 5.000%, 11/01/30 Detroit, Michigan, Water Supply System Revenue Refunding Bonds, Series 1993, 6.500%, 7/01/15 – No Opt. Call A+ FGIC Insured Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005II, 5.000%, 10/15 at 100.00 Aa3 10/15/22 – AMBAC Insured Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A1 Refunding Series 2009, 5.750%, 11/15/39 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series No Opt. Call Aa2 2006A, 5.000%, 12/01/14 (UB) Monroe County Hospital Finance Authority, Michigan, Mercy Memorial Hospital Corporation 6/16 at 100.00 Baa3 Revenue Bonds, Series 2006, 5.500%, 6/01/35 Total Michigan Minnesota – 7.4% (4.8% of Total Investments) Cohasset, Minnesota, Pollution Control Revenue Bonds, Allete Inc., Series 2004, 4.950%, 7/01/22 7/14 at 100.00 A2 Dakota and Washington Counties Housing and Redevelopment Authority, Minnesota, GNMA No Opt. Call AAA Mortgage-Backed Securities Program Single Family Residential Mortgage Revenue Bonds, Series 1988, 8.450%, 9/01/19 (Alternative Minimum Tax) (ETM) Minnesota Agricultural and Economic Development Board, Healthcare System Revenue Bonds, 11/10 at 101.00 A Fairview Hospital and Healthcare Services, Series 2000A, 6.375%, 11/15/29 Minnesota Agricultural and Economic Development Board, Healthcare System Revenue Bonds, 11/10 at 101.00 A (4) Fairview Hospital and Healthcare Services, Series 2000A, 6.375%, 11/15/29 (Pre-refunded 11/15/10) St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, Healtheast Inc., 11/15 at 100.00 BB+ Series 2005, 6.000%, 11/15/25 Washington County Housing & Redevelopment Authority, Minnesota, Hospital Facility Revenue 11/10 at 100.00 BB+ Bonds, Healtheast Project, Series 1998, 5.500%, 11/15/27 Washington County, Minnesota, General Obligation Bonds, Capital Improvement Plan, Series 8/17 at 100.00 AAA 2007A, 3.500%, 2/01/28 Total Minnesota Mississippi – 0.6% (0.4% of Total Investments) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System 10/10 at 100.00 BBB Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial No Opt. Call AA Healthcare, Series 2004B-1, 5.000%, 3/01/13 (UB) Total Mississippi Missouri – 1.6% (1.1% of Total Investments) Hanley Road Corridor Transportation Development District, Brentwood and Maplewood, Missouri, 10/19 at 100.00 A– Transportation Sales Revenue Bonds, Refunding Series 2009A, 5.875%, 10/01/36 Hannibal Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Hannibal 3/16 at 100.00 BBB+ Regional Hospital, Series 2006, 5.000%, 3/01/22 Jackson County Reorganized School District R-7, Lees Summit, Missouri, General Obligation 3/16 at 100.00 Aa1 Bonds, Series 2006, 5.250%, 3/01/26 – NPFG Insured Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, Branson Landing Project, Series 2005A: 6.000%, 6/01/20 No Opt. Call A 5.000%, 6/01/35 6/15 at 100.00 A Missouri Development Finance Board. Infrastructure Facilities Revenue Bonds, City of 4/14 at 100.00 A Independence, Missouri – Events Center Project, Series 2009F, 6.250%, 4/01/38 Total Missouri Nebraska – 2.1% (1.4% of Total Investments) Lincoln, Nebraska, Electric System Revenue Bonds, Series 2007A, 4.500%, 9/01/37 – 9/17 at 100.00 AA FGIC Insured (UB) Nevada – 1.5% (1.0% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinte Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 Aa3 Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas 1/12 at 100.00 N/R Monorail Project, First Tier, Series 2000, 5.625%, 1/01/34 – AMBAC Insured (6) Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 6/19 at 100.00 A 8.000%, 6/15/30 Total Nevada New Hampshire – 0.2% (0.1% of Total Investments) New Hampshire Housing Finance Authority, Single Family Mortgage Acquisition Bonds, Series 7/17 at 100.00 Aa2 2007-E, 5.750%, 1/01/37 (Alternative Minimum Tax) New Jersey – 2.9% (1.9% of Total Investments) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 6/12 at 100.00 BBB 5.500%, 6/15/24 New Jersey Economic Development Authority, School Facilities Construction Bonds, Series 2005P: 5.250%, 9/01/24 9/15 at 100.00 AA– 5.250%, 9/01/26 9/15 at 100.00 AA– New Jersey Economic Development Authority, Student Hosuing Revenue Bonds, Provident 6/20 at 100.00 Baa3 Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A, 5.750%, 6/01/31 New Jersey Educational Facilities Authority, Revenue Refunding Bonds, University of Medicine 6/19 at 100.00 Baa1 and Dentistry of New Jersey, Series 2009B, 7.500%, 12/01/32 New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/18 at 100.00 Baa2 University Hospital, Series 2007, 5.750%, 7/01/37 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option 6/19 at 100.00 AA Bond Trust PA-4643, 19.287%, 6/01/30 (IF) (8) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series No Opt. Call AA– 2006A, 5.250%, 12/15/20 New Jersey Turnpike Authority, Revenue Bonds, Series 2009E, 5.250%, 1/01/40 1/19 at 100.00 A+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 AAA Series 2002, 5.750%, 6/01/32 (Pre-refunded 6/01/12) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 BBB Series 2007-1A, 4.750%, 6/01/34 Total New Jersey New Mexico – 0.8% (0.5% of Total Investments) Farmington, New Mexico, Hospital Revenue Bonds, San Juan Regional Medical Center Inc., Series 2004A: 5.125%, 6/01/17 6/14 at 100.00 A3 5.125%, 6/01/19 6/14 at 100.00 A3 Farmington, New Mexico, Pollution Control Revenue Refunding Bonds, Public Service Company of 6/20 at 100.00 Baa3 New Mexico San Juan Project, Series 2010D, 5.900%, 6/01/40 Total New Mexico New York – 17.2% (11.2% of Total Investments) Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 6.000%, 7/15/30 1/20 at 100.00 BBB– 6.250%, 7/15/40 No Opt. Call BBB– Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/24 – AMBAC Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2006F, 4.250%, 11/16 at 100.00 A 5/01/33 – NPFG Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2009B, 11/19 at 100.00 AA 5.000%, 11/15/34 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005B, 11/15 at 100.00 A 5.000%, 11/15/30 – AMBAC Insured Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005F, 11/15 at 100.00 A 5.000%, 11/15/30 New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 12/14 at 100.00 AAA Bonds, Fiscal Series 2005B, 5.000%, 6/15/28 – AMBAC Insured New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/19 at 100.00 AA+ Bonds, Tender Option Bond Trust 3484, 17.752%, 6/15/39 (IF) New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal No Opt. Call AAA Series 2004C, 5.000%, 8/01/12 (UB) New York City, New York, General Obligation Bonds, Fiscal Series 2003J, 5.500%, 6/01/20 6/13 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2003J, 5.500%, 6/01/20 6/13 at 100.00 AA (4) (Pre-refunded 6/01/13) New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/25 3/15 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2005M, 5.000%, No Opt. Call AA 10/01/13 (UB) New York City, New York, General Obligation Bonds, Series 2004C-1, 5.250%, 2/15/13 (UB) No Opt. Call AA New York Liberty Development Corporation, Second Priority Liberty Revenue Refunding Bonds, 1/20 at 100.00 AA Bank of America Tower at One Bryant Park Project, Series 2010, 5.125%, 1/15/44 New York State Municipal Bond Bank Agency, Special School Purpose Revenue Bonds, Series 2003C, 6/13 at 100.00 A+ 5.250%, 12/01/19 New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 12/10 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003A-1, 5.500%, 6/01/16 New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 3/14 at 100.00 AAA 2004A-1, 5.000%, 3/15/23 – FGIC Insured Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air No Opt. Call A Terminal LLC, Sixth Series 1997, 7.000%, 12/01/12 – NPFG Insured (Alternative Minimum Tax) Total New York North Carolina – 1.5% (1.0% of Total Investments) North Carolina Medical Care Commission, Health System Revenue Bonds, Mission St. Joseph’s 10/11 at 101.00 AA (4) Health System, Series 2001, 5.250%, 10/01/26 (Pre-refunded 10/01/11) Ohio – 1.3% (0.8% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 BBB 5.875%, 6/01/30 6/17 at 100.00 BBB 5.750%, 6/01/34 6/17 at 100.00 BBB 6.500%, 6/01/47 6/17 at 100.00 BBB 5.875%, 6/01/47 6/17 at 100.00 BBB Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement 7/21 at 100.00 BBB Services, Improvement Series 2010A, 5.625%, 7/01/26 Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation No Opt. Call BBB– Project, Series 2009E, 5.625%, 10/01/19 Port of Greater Cincinnati Development Authority, Ohio, Economic Development Revenue Bonds, 10/16 at 100.00 N/R Sisters of Mercy of the Americas, Series 2006, 5.000%, 10/01/25 Total Ohio Oklahoma – 1.3% (0.8% of Total Investments) Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2005, 9/16 at 100.00 BB+ 5.375%, 9/01/36 Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 2/17 at 100.00 A 5.000%, 2/15/42 88 Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health 12/16 at 100.00 AA System, Series 2006, Trust 3500, 8.350%, 12/15/36 (IF) Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health No Opt. Call AA System, Series 2006, 5.000%, 6/15/30 (UB) Total Oklahoma Pennsylvania – 3.0% (1.9% of Total Investments) Allegheny Country Industrial Development Authority, Allegheny County, Pennsylvania, No Opt. Call BB Environmental Improvement Revenue Bonds, United States Steel Corporation Project, Refunding Series 2009, 6.750%, 11/01/24 Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh 8/19 at 100.00 Aa3 Medical Center Revenue Bonds, Series 2009A, 5.375%, 8/15/29 Bucks County Industrial Development Authority, Pennsylvania, Charter School Revenue Bonds, 3/17 at 100.00 BBB School Lane Charter School, Series 2007A, 5.000%, 3/15/37 Commonwealth Financing Authority, Pennsylvania, State Appropriation Lease Bonds, Series 2006A, No Opt. Call AAA 5.000%, 6/01/14 – AGM Insured (UB) Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social 1/19 at 100.00 N/R Ministries Project, Series 2009, 6.125%, 1/01/29 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University No Opt. Call BBB– Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AAA Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured (UB) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, 11/14 at 100.00 A1 (4) Series 2004B, 5.500%, 11/15/24 (Pre-refunded 11/15/14) Total Pennsylvania Puerto Rico – 1.5% (1.0% of Total Investments) Puerto Rico Infrastructure Financing Authority, Special Obligation Bonds, Series 2000A, 10/10 at 101.00 AAA 5.500%, 10/01/40 Puerto Rico Municipal Finance Agency, Series 2005C, 5.250%, 8/01/21 – CIFG Insured No Opt. Call A3 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A: 6.375%, 8/01/39 8/19 at 100.00 A+ 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/42 – NPFG Insured Total Puerto Rico Rhode Island – 0.7% (0.5% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB Series 2002A, 6.000%, 6/01/23 South Carolina – 2.5% (1.6% of Total Investments) Berkeley County School District, South Carolina, Installment Purchase Revenue Bonds, Securing 12/13 at 100.00 A1 Assets for Education, Series 2003, 5.250%, 12/01/24 Dorchester County School District 2, South Carolina, Installment Purchase Revenue Bonds, 12/14 at 100.00 AA– GROWTH, Series 2004, 5.250%, 12/01/23 South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A3 (4) Secours Health System Inc., Series 2002A, 5.625%, 11/15/30 (Pre-refunded 11/15/12) South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A– Secours Health System Inc., Series 2002B, 5.625%, 11/15/30 Total South Carolina South Dakota – 0.3% (0.2% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sioux Valley 11/14 at 100.00 AA– Hospitals, Series 2004A, 5.500%, 11/01/31 Tennessee – 2.9% (1.9% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Revenue Bonds, Mountain 7/16 at 100.00 BBB+ States Health Alliance, Series 2006A, 5.500%, 7/01/36 Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue 4/12 at 101.00 A1 Bonds, Baptist Health System of East Tennessee Inc., Series 2002, 6.500%, 4/15/31 Metropolitan Government of Nashville-Davidson County Health and Educational Facilities Board, 10/19 at 100.00 AA Tennessee, Revenue Refunding Bonds, Vanderbilt University, Series 2009B, 5.000%, 10/01/39 Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007: 5.500%, 11/01/37 (5) 11/17 at 100.00 N/R 5.500%, 11/01/46 (5) 11/17 at 100.00 N/R Total Tennessee Texas – 11.0% (7.1% of Total Investments) Board of Regents, University of Texas System, Financing System Revenue Bonds, Series 2006F, No Opt. Call Aaa 4.250%, 8/15/14 (UB) Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2010, 5.750%, 1/01/25 1/20 at 100.00 BBB– Houston, Texas, Junior Lien Water and Sewerage System Revenue Refunding Bonds, Series 1998A, No Opt. Call AAA 0.000%, 12/01/22 – AGM Insured (ETM) Houston, Texas, Junior Lien Water and Sewerage System Revenue Refunding Bonds, Series 1998A, No Opt. Call AAA 0.000%, 12/01/22 – AGM Insured Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005: 5.250%, 8/15/21 No Opt. Call BBB– 5.125%, 8/15/26 No Opt. Call BBB– North Texas Thruway Authority, First Tier System Revenue Refunding Bonds, Series 2008A, 1/18 at 100.00 AAA 5.750%, 1/01/40 – AGC Insured North Texas Thruway Authority, Second Tier System Revenue Refunding Bonds, Series 2008, 1/18 at 100.00 A3 5.750%, 1/01/38 North Texas Tollway Authority, System Revenue Bonds, First Tier Series 2009A, 6.250%, 1/01/39 1/19 at 100.00 A2 Sabine River Authority, Texas, Pollution Control Revenue Bonds, TXU Electric Company, Series 11/15 at 100.00 CCC 2001C, 5.200%, 5/01/28 Stafford Economic Development Corporation, Texas, Sales Tax Revenue Bonds, Series 2000, 9/15 at 100.00 A+ 5.500%, 9/01/30 – FGIC Insured Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, 2/17 at 100.00 AA– Texas Health Resources, Series 2007A, 5.000%, 2/15/36 (UB) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 A1 Bonds, Scott & White HealthCare Project, Series 2010, 5.500%, 8/15/45 Tarrant County Health Facilities Development Corporation, Texas, GNMA Collateralized Mortgage 12/10 at 105.00 Aaa Loan Revenue Bonds, Eastview Nursing Home, Ebony Lake Nursing Center, Ft. Stockton Nursing Center, Lynnhaven Nursing Center and Mission Oaks Manor, Series 2000A-1, 7.500%, 12/20/22 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior No Opt. Call A Lien Series 2008D, 6.250%, 12/15/26 Texas Private Activity Bond Surface Transporation Corporation, Senior Lien Revenue Bonds, NTE 12/19 at 100.00 Baa2 Mobility Partners LLC North Tarrant Express Managed Lanes Project, Series 2009, 6.875%, 12/31/39 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, LBJ 6/20 at 100.00 Baa3 Infrastructure Group LLC IH-635 Managed Lanes Project, Series 2010, 7.000%, 6/30/34 Texas Public Finance Authority, Charter School Finance Corporation Revenue Bonds, Idea Public 8/17 at 100.00 BBB School Project, Series 2007A, 5.000%, 8/15/37 – ACA Insured Texas Turnpike Authority, First Tier Revenue Bonds, Central Texas Turnpike System, Series 2002A: 0.000%, 8/15/21 – AMBAC Insured No Opt. Call BBB+ 0.000%, 8/15/23 – AMBAC Insured No Opt. Call BBB+ Travis County Health Facilities Development Corporation, Texas, Revenue Bonds, Westminster No Opt. Call N/R Manor, Series 2010, 7.000%, 11/01/30 Total Texas Virgin Islands – 0.2% (0.1% of Total Investments) Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/19 at 100.00 Baa3 Lien Series 2009A, 6.000%, 10/01/39 Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, 10/19 at 100.00 BBB Series 2009A, 6.750%, 10/01/37 Total Virgin Islands Virginia – 0.5% (0.3% of Total Investments) Amherst Industrial Development Authority, Virginia, Revenue Bonds, Sweet Briar College, Series 9/16 at 100.00 BBB 2006, 5.000%, 9/01/26 Virginia Beach Development Authority, Virginia, Multifamily Residential Rental Housing Revenue 10/14 at 102.00 N/R Bonds, Hamptons and Hampton Court Apartments, Series 1999, 7.500%, 10/01/39 (Alternative Minimum Tax) Total Virginia Washington – 5.9% (3.8% of Total Investments) Chelan County Public Utility District 1, Washington, Columbia River-Rock Island Hydro-Electric No Opt. Call AA System Revenue Refunding Bonds, Series 1997A, 0.000%, 6/01/19 – NPFG Insured Port of Seattle, Washington, General Obligation Bonds, Series 2000B, 5.750%, 12/01/25 12/10 at 100.00 AAA (Alternative Minimum Tax) (UB) Port of Seattle, Washington, Revenue Bonds, Series 2001B, 5.625%, 4/01/17 – FGIC 10/11 at 100.00 AA– Insured (Alternative Minimum Tax) (UB) Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and No Opt. Call N/R Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 Total Washington West Virginia – 1.2% (0.8% of Total Investments) Mason County, West Virginia, Pollution Control Revenue Bonds, Appalachian Power Company, 10/11 at 100.00 BBB Series 2003L, 5.500%, 10/01/22 West Virginia Hospital Finance Authority , Hospital Revenue Bonds, Charleston Area Medical 9/19 at 100.00 A2 Center, Series 2009A, 5.625%, 9/01/32 West Virginia Hospital Finance Authority, Hospital Revenue Bonds, Thomas Health System, Inc., 10/18 at 100.00 N/R Series 2008, 6.500%, 10/01/38 Total West Virginia Wisconsin – 3.7% (2.4% of Total Investments) Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed 6/12 at 100.00 AAA Bonds, Series 2002, 6.125%, 6/01/27 (Pre-refunded 6/01/12) Monroe Redevelopment Authority, Wisconsin, Development Revenue Bonds, The Monroe Clinic, Inc., 2/19 at 100.00 A3 Series 2009, 5.875%, 2/15/39 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Eagle River Memorial Hospital Inc., Series 2000: 5.750%, 8/15/20 – RAAI Insured 8/10 at 101.00 N/R 5.875%, 8/15/30 – RAAI Insured 8/10 at 101.00 N/R Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Fort Healthcare Inc., 5/14 at 100.00 BBB+ Series 2004, 5.750%, 5/01/24 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006: 5.250%, 8/15/21 8/16 at 100.00 BBB+ 5.250%, 8/15/34 8/16 at 100.00 BBB+ Wisconsin State, General Obligation Bonds, Series 2006A, 4.750%, 5/01/25 – FGIC Insured (UB) 5/16 at 100.00 AA Total Wisconsin Wyoming – 0.8% (0.5% of Total Investments) Sweetwater County, Wyoming, Pollution Control Revenue Refunding Bonds, Idaho Power Company 8/19 at 100.00 A2 Project, Series 2006, 5.250%, 7/15/26 (Mandatory put 8/21/19) Sweetwater County, Wyoming, Solid Waste Disposal Revenue Bonds, FMC Corporation, Series 2005, 12/15 at 100.00 BBB+ 5.600%, 12/01/35 (Alternative Minimum Tax) Total Wyoming $ 881,343 Total Investments (cost $794,179,565) – 154.5% Floating Rate Obligations – (17.5)% Other Assets Less Liabilities – 2.6% Auction Rate Preferred Shares, at Liquidation Value – (39.6)% (7) Net Assets Applicable to Common Shares – 100% $ 532,341,564 Fair Value Measurements In determining the value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of July 31, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $ — The following is a reconciliation of the Fund's Level 3 investments held at the beginning and end of the measurement period: Level 3 Investments Balance at the beginning of period $ — Gains (losses): Net realized gains (losses) — Net change in unrealized appreciation (depreciation) — Net purchases at cost (sales at proceeds) — Net discounts (premiums) — Net transfers in to (out of) at end of period fair value Balance at the end of period Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At July 31, 2010, the cost of investments was $701,952,939. Gross unrealized appreciation and gross unrealized depreciation of investments at July 31, 2010, were as follows: Gross unrealized: Appreciation $ 51,502,237 Depreciation Net unrealized appreciation (depreciation) of investments $ 27,460,306 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. For fair value measurement disclosure purposes, investment categorized as Level 3. The Fund’s Adviser has concluded this issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments is 25.6%. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Investment Quality Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateSeptember 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateSeptember 29, 2010 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateSeptember 29, 2010
